Citation Nr: 0839876	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from November 1981 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In March 2008, the Board remanded 
this issue to afford the veteran the opportunity for a 
hearing before the Board, as he had requested in his January 
2005 Substantive Appeal.  A hearing was scheduled and the 
veteran was notified of the date; however, he failed to 
appear for the hearing and provided no explanation for his 
absence.  His hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702 (2008).  This case has since been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that further development is 
necessary.  The veteran's service medical records show that 
he was treated for asthma symptoms and shortness of breath in 
service.  In January 1988, he was taken from a field exercise 
to the hospital to be treated for chest pain, shortness of 
breath, and wheezing.  The treatment record notes that he had 
previously experienced another such incident, although he had 
no history of asthma.  He was diagnosed with reversible 
airway obstruction, probably viral induced, and given an 
inhaler.  The veteran was again treated for shortness of 
breath in March 1988.  

The veteran was treated in the emergency room in September 
2001.  He reported wheezing and difficulty breathing, and 
stated that he had used an over-the-counter inhaler.  In a 
statement accompanying his Substantive Appeal, the veteran 
reports that he used over-the-counter treatments from the 
time he left service until 1998, when he obtained better 
insurance.  


The veteran underwent an examination for VA in January 2003, 
in which he was diagnosed with asthma.  The examiner did not 
have his service medical records to review, and did not 
discuss the etiology of his asthma.  

The evidence shows that the veteran has a current disability 
and at least two occasions of similar symptoms in service, 
and he reports continuous symptoms since service.  Therefore, 
another examination is required to determine whether his 
disability is related to service.  38 C.F.R. § 3.159(c)(4).  

The Board further notes that the veteran has not been 
provided adequate notice of the rating criteria and effective 
date provisions that are pertinent to the claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  On remand, complete 
notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claim; 
which information and evidence, if any, 
that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  
Notice should also address the rating 
criteria and effective date provisions 
that are pertinent to the appellant's 
claim.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the nature and likely etiology 
of his current respiratory symptoms.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination and all 
indicated studies should be conducted.  
Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed respiratory disorder 
began during active service or is 
causally linked to any incident of active 
duty, including the two incidents of 
chest pain and shortness of breath in 
service?  

The examiner should provide a rationale 
for any opinion provided.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




